          Case 1:10-cv-00157-EMR Document 229 Filed 11/16/20 Page 1 of 3




         In the United States Court of Federal Claims

    WILLIAM KOOPMANN, et al.,

                    Plaintiffs,
                                                         No. 09-cv-333 T
                        v.
                                                         Filed: November 16, 2020
    THE UNITED STATES,

                    Defendant.


    PETER SOFMAN, et al.,

                    Plaintiffs,
                                                         No. 10-cv-157 T
                        v.
                                                         Filed: November 16, 2020
    THE UNITED STATES,

                    Defendant.



                                  MEMORANDUM AND ORDER

         In response to this Court’s April 28, 2020, and May 11, 2020 Orders (Koopmann ECF Nos.

143, 185 and Sofman ECF Nos. 117, 132), requiring that any motion for substitution pursuant to

Rule 25 of the Rules of the U.S. Court of Federal Claims (Rules) be filed by July 1, 2020, several

persons filed such Rule 25 motions related to their spouse’s death (the “Movants”). All plaintiffs

in these related actions are proceeding pro se, as are the Movants. 1 Defendant largely opposed

such motions. See Koopmann ECF Nos. 309 & 347 (Burrus); 317 (Adams); 340 (McGrew);

Fendelander (ECF No. 349).


1
 Although some of the pro se Movants filed their motions past the filing deadline, this Court
nevertheless permitted the tardy filings and Defendant did not object to the motions on timeliness
grounds.
         Case 1:10-cv-00157-EMR Document 229 Filed 11/16/20 Page 2 of 3




       Rule 25 states: “If a party dies and the claim is not extinguished, the court may order the

substitution of the proper party.” See Rule 25(a)(1). A motion for substitution may be made by

“the decedent’s successor or representative.” Id. Each Movant in this action, acting pro se, has

submitted adequate documentation showing, at minimum, that they were the surviving spouse of

the decedent plaintiff, who also previously acted pro se in these actions. While Defendant

contends that there may be unknown persons, other than the Movants who could act as a “proper

party,” under Rule 25, “there can be multiple persons . . . who would be eligible to submit an

appropriate substitution motion to the Court.” Snyder v. Sec’y of Health & Human Servs., 69 Fed.

Cl. 390, 392 (2006). This Court finds in its discretion that each Movant qualifies as a “proper

party” under Rule 25. Accordingly, for good cause shown, the Court GRANTS the following

motions for substitution:

   •   Koopmann ECF Nos. 307 & 343 (substituting Mary Ann Burrus for Gary M. Burrus);

   •   Koopmann ECF No. 315 (substituting Connie Adams for Larry H. Adams);

   •   Koopmann ECF Nos. 328 & 351 (substituting Molly McGrew for Richard W. Mitchell);

       and

   •   Koopmann ECF Nos. 341 & 360 (substituting Somchit Fendelander, Trustee of the

       Fendelander Family Trust for Dennis Fendelander).

       The Clerk of Court is ORDERED to reflect the substitutions on the docket.

       This Court waives the requirements of Rule 83.1 at this stage in the litigation as it relates

to substitution by any Movants who are trustees, including Somchit Fendelander. Movants who

are trustees, may continue in this action pro se, if they wish to do so. In light of the delay in

adjudication of this case under the previous judge, and the nearly identical jurisdictional issues at

issue in these actions, this Court finds it in the interest of justice to permit such Movant trustees


                                                                                                        2
         Case 1:10-cv-00157-EMR Document 229 Filed 11/16/20 Page 3 of 3




to continue to litigate in their deceased husbands’ stead without having to hire counsel. 2

       This Court also previously granted five motions for substitution filed by the following

Reconsideration Movants: Diana Raymond, substituting for George Raymond (Order,

Koopmann ECF No. 281); Joan Donahue, substituting for Todd Donahue (Order, Koopmann

ECF No. 282); Barbara Munyon, substituting for David Munyon (Order, Koopmann ECF No.

285); Carol Halstead, substituting for Jay A. Halstead (Order, Sofman ECF No. 166); and Judy

A. O’Daniel, substituting for Samuel C. O’Daniel (Order, Sofman ECF No. 171). Subsequently,

Defendant filed a Motion for Reconsideration related to these five Orders (Koopmann ECF No.

297; Sofman ECF No. 174).

       Defendant’s Motions for Reconsideration (Koopmann ECF No. 297; Sofman ECF No. 174)

are DENIED WITHOUT PREJUDICE for the same reasons as set forth above. This Court

recognizes Defendant’s arguments in its motion and accordingly holds that Defendant may file or

renew a motion to reconsider should any of the Movants or Reconsideration Movants be awarded

funds in this action, if Defendant still challenges those movants’ entitlement to such funds. Until

that time, this Court finds that each Movant - acting pro se - has provided sufficient information

to permit this Court, in its discretion, to grant the desired substitution under Rule 25.


       IT IS SO ORDERED.


                                                               s/ Eleni M. Roumel
                                                               ELENI M. ROUMEL
                                                                    Chief Judge




2
 The Court also notes that the prior judge in these actions referred the cases to the pro bono
counsel panel, but no attorney took on the representation. See Koopmann ECF No. 89, Sofman
ECF No. 93.

                                                                                                 3
